  Case 14-22486         Doc 45     Filed 04/03/19 Entered 04/03/19 11:23:27              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-22486
         Dorlene Poe

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/17/2014.

         2) The plan was confirmed on 09/11/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/02/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/25/2019.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,251.00.

         10) Amount of unsecured claims discharged without payment: $28,394.47.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-22486       Doc 45        Filed 04/03/19 Entered 04/03/19 11:23:27                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $21,983.00
       Less amount refunded to debtor                            $250.52

NET RECEIPTS:                                                                                   $21,732.48


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,958.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $961.11
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,919.11

Attorney fees paid and disclosed by debtor:                   $42.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE CHRIST MEDICAL CENTE    Unsecured          75.00           NA              NA            0.00       0.00
CERASTES LLC                     Unsecured            NA           0.00            0.00           0.00       0.00
CERASTES LLC                     Unsecured            NA           0.00            0.00           0.00       0.00
COOK COUNTY TREASURER            Unsecured            NA            NA           150.46          28.59       0.00
COOK COUNTY TREASURER            Secured        1,500.00       1,650.46        1,500.00      1,500.00        0.00
CREDIT ONE BANK                  Unsecured         866.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         233.00           NA              NA            0.00       0.00
GM FINANCIAL                     Unsecured     10,613.00     10,613.04        10,613.04      2,016.48        0.00
HARRIS & HARRIS                  Unsecured          50.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured         900.00           NA              NA            0.00       0.00
ISAC                             Unsecured      5,806.00       8,762.15        8,762.15      1,664.81        0.00
MASSEYS                          Unsecured         316.83        316.83          316.83          60.20       0.00
MONTEREY FINANCIAL SVC           Unsecured         959.00        354.01          959.50        182.31        0.00
MONTEREY FINANCIAL SVC           Secured              NA         605.49          605.49           0.00       0.00
NICOR GAS                        Unsecured         300.00        327.61          327.61          62.25       0.00
PATHOLOGY CONSULTANTS OF CHG     Unsecured          44.00           NA              NA            0.00       0.00
PERSONAL FINANCE CO              Unsecured      5,074.00       2,314.77        3,564.77        677.31        0.00
PERSONAL FINANCE CO              Secured              NA       1,250.00        1,250.00           0.00       0.00
Professional Account Services    Unsecured         507.50           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         151.00        225.56          225.56          42.86       0.00
SALLIE MAE                       Unsecured      2,898.00            NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured            NA         148.30          148.30          28.18       0.00
SPRINGLEAF FINANCIAL SERVICES    Secured        9,321.00       9,321.00        9,321.00      9,321.00     967.02
UNITED CASH LOANS                Unsecured      1,000.00            NA              NA            0.00       0.00
UNITED CONSUMER FINANCIAL SRV    Unsecured      1,358.00       1,125.86        1,380.86        262.36        0.00
UNITED CONSUMER FINANCIAL SRV    Secured              NA         255.00            0.00           0.00       0.00
WOW INTERNET AND CABLE           Unsecured         397.24           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-22486         Doc 45      Filed 04/03/19 Entered 04/03/19 11:23:27                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,321.00          $9,321.00           $967.02
       All Other Secured                                  $3,355.49          $1,500.00             $0.00
 TOTAL SECURED:                                          $12,676.49         $10,821.00           $967.02

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,449.08          $5,025.35              $0.00


Disbursements:

         Expenses of Administration                             $4,919.11
         Disbursements to Creditors                            $16,813.37

TOTAL DISBURSEMENTS :                                                                      $21,732.48


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
